COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:      Harley Channelview Properties, LLC v. Harley Marine Gulf,
                          LLC

Appellate case number:    01-21-00547-CV

Trial court case number: 2020-67063

Trial court:              80th District Court


        On its own initiative, this Court withdraws its opinion and judgment dated July 7, 2022.
See Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237 S.W.3d 869, 870 (Tex. App.—Houston [1st
Dist.] 2007, pet. denied) (withdrawing opinion and judgment sua sponte within Court’s plenary
power).


Judge’s signature: ___/s/ Sherry Radack________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.


Date: ___September 2, 2022______